         Case 1:21-cr-00041-CJN Document 59 Filed 05/18/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
              v.                            :       Case No. 21-CR-41(CJN)
                                            :
CINDY FITCHETT,                             :
MICHAEL CURZIO,                             :
DOUGLAS SWEET,                              :
TERRY BROWN,                                :
BRADLEY RUKSTALES, and                      :
THOMAS GALLAGHER,                           :
                Defendants.                 :


  UNOPPOSED MOTION FOR AN ORDER TO DISCLOSE ITEMS PROTECTED BY
   FEDERAL RULE OF CRIMINAL PROCEDURE 6(e) AND SEALED MATERIALS

       The United States of America respectfully moves for entry by this Court of an order

permitting the disclosure in discovery of materials protected by Federal Rule of Criminal

Procedure 6(e), if applicable to this case. The United States also requests permission to provide

in discovery sealed materials, pursuant to the previously entered protective order governing

discovery. Finally, the United States requests that any order granting this motion be made

applicable to co-defendants who may later be joined.

       The United States conferred with counsel for the defendants regarding this motion and

counsel do not oppose the motion.
         Case 1:21-cr-00041-CJN Document 59 Filed 05/18/21 Page 2 of 2




       WHEREFORE, the United States respectfully requests an order authorizing the disclosure

in discovery of the materials described above.



                                            Respectfully submitted,

                                            CHANNING PHILLIPS
                                            Acting United States Attorney
                                            D.C. Bar No. 415793


                                     By:                  /s/
                                            SETH ADAM MEINERO
                                            Trial Attorney
                                            Detailee
                                            D.C. Bar No. 976587
                                            United States Attorney’s Office for the
                                                   District of Columbia
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            202-252-5847
                                            Seth.Meinero@usdoj.gov




                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on May 18, 2021, I served a copy of this pleading on
defendants’ counsel through the electronic case files system.


                                                          /s/
                                            SETH ADAM MEINERO
                                            Trial Attorney
                                            Detailee
